Citation Nr: 0605782	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for pulmonary 
tuberculosis, minimal advancement arrested. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1951 to March 
1953.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  


FINDING OF FACT

The veteran's service-connected pulmonary tuberculosis is 
currently inactive; there is no medical evidence that 
following moderately advanced lesions, there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc. associated with pulmonary tuberculosis. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected pulmonary 
tuberculosis have not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.96, 4.97, Diagnostic 
Code 6723 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an April 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
August 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examinations.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in August 2003, 
February 2004 and July 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected pulmonary tuberculosis 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).
Public Law 90-493 repealed section 356 of Title 38 of the 
United States Code, which had provided for graduated ratings 
for inactive tuberculosis.  However, the repealed section 
still applies to the case of any veteran who on August 19, 
1968 was entitled to receive compensation for tuberculosis.  
See 38 C.F.R. § 4.96.

In the instant case, the repealed section 356 of Title 38 of 
the United States Code is applicable because the RO awarded 
compensation to the veteran for pulmonary tuberculosis in 
January 1964 under Diagnostic Code 6723.  Under the 
protective criteria for pulmonary tuberculosis entitled on 
August 19, 1968, the general rating formula under Diagnostic 
Codes 6721 to 6724 for inactive pulmonary tuberculosis 
provides for a 100 percent rating for two years after the 
date of inactivity, following active pulmonary tuberculosis.  
Thereafter, for four years, or in any event to six years 
after date of inactivity, a 50 percent rating is assigned.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned.  Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum 30 percent rating is assigned. 
Following moderately advanced lesions provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc., a 20 percent rating is assigned.  
Otherwise, a noncompensable rating is assigned.  The notes 
following the general rating formula specify that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6721 to 6724.

Thus, under the above rating scheme, a veteran granted 
service connection for pulmonary tuberculosis was compensated 
for eleven years after the disease was arrested-a period 
during which he or she may have had no disability 
attributable to pulmonary tuberculosis.  Following the 
eleven-year rating period while the disease was inactive, the 
30 percent evaluation was continued if far-advanced lesions 
had developed while the disease was active.  Following 
moderately advanced lesions, a 20 percent evaluation was 
assigned if there was actual residual disability.   
Otherwise, a noncompensable evaluation was assigned.

The record includes VA treatment records from September 2003 
to April 2004.  The records indicated that the veteran had 
chronic obstructive pulmonary disease (COPD).  The records 
also showed that the veteran complained of shortness of 
breath.  However, there was no mention of pulmonary 
tuberculosis.  Private treatment records from February 1995 
to October 2002 again had no reference to treatment for 
pulmonary tuberculosis.  An April 2002 treatment report 
indicated that the veteran had dyspnea, secondary to ongoing 
tobacco use.  An October 2002 private x-ray showed previous 
granulomatous process and changes compatible with emphysema. 

The veteran was afforded VA examinations on August 2003, 
February 2004 and July 2004.  The August 2003 examination 
report indicated that the veteran had smoked a pack a day for 
55 years and that he noticed shortness of breath and morning 
coughing that was involved with a smoker.  The examiner noted 
that the veteran was diagnosed with pulmonary tuberculosis 
while in service, but no actual bacillus grew out of the 
gastric washings done at that time.  A contemporaneous chest 
x-ray found COPD with hyperinflation and interstitial 
fibrotic changes bilaterally; apical pleural thickening and 
subapical scarring on the right; and old granulomatous 
disease.  The examiner noted the abnormal x-ray and 
speculated that the veteran had histoplasmosis or some type 
of fungal infection.  A pulmonary function test indicated 
mild to moderate obstructive ventilatory impairment. 

The February 2004 examination report indicated that the 
claims file was reviewed. The examination report stated that 
the veteran's current symptoms were progressive dyspnea on 
exertion.  The examiner again noted that the gastric washings 
done in service were negative for any evidence of active 
tuberculosis.  The examiner found mild to moderate 
obstructive ventilatory impairment, secondary to COPD, which 
was due to the veteran's chronic and continuous use of 
tobacco.  The examiner stated that the veteran's current 
respiratory disability of mild to moderate obstructive 
ventilatory impairment was not related to his service-
connected pulmonary tuberculosis, but rather to his 
continuous use of tobacco.  A contemporaneous chest x-ray 
showed marked COPD.  

The July 2004 VA examination indicated that the claims file 
was reviewed and the examiner found that the veteran had 
never been diagnosed definitively with pulmonary 
tuberculosis.  He stated again that the gastric washings were 
negative for any evidence of active tuberculosis.  He found 
that there were no residuals from pulmonary tuberculosis.  He 
indicated that the veteran had COPD secondary to his 
continuous use of tobacco.  A contemporaneous x-ray indicated 
stable, probable COPD changes bilaterally with multiple 
granulomatous lesions.  The x-ray also indicated patchy 
scarring or infiltrative changes in the right apical lung 
field that appeared stable of undetermined etiology.  A CT 
showed emphysema with evidence of old granulomatous disease, 
but no evidence of active tuberculosis.  A pulmonary function 
test indicated that there was moderate obstructive 
ventilatory impairment.  

The Board now turns to rating the veteran's service-connected 
pulmonary tuberculosis.  The medical evidence of record 
confirms that the veteran's pulmonary tuberculosis had been 
inactive for well over 11 years so the permanent 30 percent 
and 20 percent ratings are the only ones applicable in the 
instant matter.  When applying these criteria, the Board 
finds, based on the medical evidence of record, that a higher 
rating for the veteran's inactive pulmonary tuberculosis is 
not warranted.  Even though there is medical evidence of 
granulomatous lesions and continued disability of emphysema 
and dyspnea, all three VA examinations indicated that that 
the veteran had never been definitively diagnosed with 
pulmonary tuberculosis.  Further, the veteran's current 
diagnosis is COPD for which he is not service connected and, 
according to medical evidence, caused by continuous tobacco 
use.  The February 2004 VA examination report specifically 
stated that the veteran's current respiratory disability was 
not related to pulmonary tuberculosis.  Also, the August 2004 
VA examination report indicated that there were no residuals 
from pulmonary tuberculosis.  Moreover, there is no objective 
finding of far advanced lesions diagnosed at any time while 
the veteran's pulmonary tuberculosis was active.  

The Board stresses that matters of medical diagnosis and 
medical etiology must be addressed by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
the present case, the consensus of medical opinion is that 
the veteran's respiratory complaints are simply not related 
to the service-connected tuberculosis, but to nonservice-
connected respiratory disability.  In sum, a preponderance of 
the competent evidence is against a finding that a 
compensable rating is warranted for the veteran's service 
connected pulmonary tuberculosis.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


